                                             Case 4:19-cv-02594-HSG Document 35 Filed 04/29/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        TRAVON LEON FREEMAN,                              Case No. 19-cv-02594-HSG
                                   8                      Plaintiff,                          ORDER DENYING REQUEST FOR
                                                                                              ENTRY OF DEFAULT
                                   9               v.
                                                                                              Re: Dkt. No. 32
                                  10        TAMMY FOSS, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, an inmate at Corcoran State Prison,1 filed this pro se civil rights action pursuant

                                  14   to 42 U.S.C. § 1983, regarding events that happened at Salinas Valley State Prison (“SVSP”)

                                  15   where he was previously housed. Plaintiff requests that the Court enter default and issue judgment

                                  16   against defendants. Dkt. No. 32. The request is DENIED for the reasons set forth below.

                                  17                                                DISCUSSION

                                  18   I.       Background
                                  19            On December 26, 2019, the Court reopened this action and stated that it would screen the

                                  20   amended complaint in a separate order. Dkt. No. 21. This December 26, 2019 order was served

                                  21   only on plaintiff because as of that date, the Court had not yet determined whether the amended

                                  22   complaint stated any cognizable claims against the named defendants and no defendants had been

                                  23   served. Dkt. No. 21 at 2. On January 21, 2020, the Court dismissed the amended complaint with

                                  24   leave to amend. Dkt. No. 23. On February 14, 2020, plaintiff filed a second amended complaint.

                                  25   Dkt. No. 24. On March 9, 2020, the Court screened the second amended complaint and found that

                                  26
                                       1
                                  27     Plaintiff should file a notice of change of address with the Court to update the docket as to his
                                       current mailing address. The address currently listed on the docket is Kern Valley State Prison, G-
                                  28   36842 B#102L, PO Box 5102, Delano CA 93216, but according to plaintiff’s recent pleadings, he
                                       is now housed at Corcoran State Prison, see, e.g., Dkt. Nos. 24, 29, 32.
                                             Case 4:19-cv-02594-HSG Document 35 Filed 04/29/20 Page 2 of 3




                                   1   it stated cognizable claims against defendants Paicio, Sandquist, Banger, Cervantes, Salgado and

                                   2   Foss, and ordered service upon them. Dkt. No. 25. On April 7, 2020, defendants Sandquist,

                                   3   Banger, Cervantes, Salgado, and Foss filed a waiver of reply. Dkt. No. 30. On April 8, 2020,

                                   4   defendants Sandquist, Banger, Cervantes, Salgado, and Foss filed a motion to dismiss pursuant to

                                   5   Fed. R. Civ. P. 12(b)(6) for failure to exhaust administrative remedies. Dkt. No. 31. There is no

                                   6   indication in the record that defendant Paicio has been served and he has not yet appeared in this

                                   7   action.

                                   8   II.       Analysis

                                   9             Plaintiff argues that he is entitled to entry of default and of default judgment against

                                  10   defendants because defendants were required to file an answer and not a waiver of reply, and

                                  11   because defendants’ waiver of reply, if allowed, is untimely because defendants had thirty days

                                  12   from the Court’s December 26, 2019 Order to file their waiver of reply or answer.
Northern District of California
 United States District Court




                                  13             Fed. R. Civ. P. 12(a)(1)(A)(i) provides that a defendant must serve an answer within

                                  14   twenty-one days after being served with the summons and complaint. Fed. R. Civ. P.

                                  15   12(a)(1)(A)(i). Fed. R. Civ. P. 55(a) provides that

                                  16             [w]hen a party against whom a judgment for affirmative relief is sought has failed to plead
                                                 or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must
                                  17             enter the party’s default.
                                  18   Fed. R. Civ. P. 55(a). After entry of default, the Court may entertain a request for entry of default

                                  19   judgment pursuant to Fed. R. Civ. P. 55(b). This action is governed by the Prison Reform

                                  20   Litigation Act (“PRLA”), which sets forth exceptions to the default judgment provisions for suits

                                  21   filed pursuant to 42 U.S.C. § 1983. Among other provisions, the PRLA provides that

                                  22             [a]ny defendant may waive the right to reply to any action brought by a prisoner confined
                                                 in any jail, prison, or other correctional facility under section 1983 of this title or any other
                                  23             Federal law. Notwithstanding any other law or rule of procedure, such waiver shall not
                                                 constitute an admission of the allegations contained in the complaint. No relief shall be
                                  24             granted to the plaintiff unless a reply has been filed.
                                  25   42 U.S.C. § 1997e(g)(1). 42 U.S.C. § 1997(e)(g)(2) allows a court to require a defendant to reply

                                  26   to a complaint. 42 U.S.C. § 1997e(g)(2). Here, the Court did not require defendants to file an

                                  27   answer in its March 9, 2020 order of service. See Dkt. No. 25.

                                  28
                                                                                             2
                                          Case 4:19-cv-02594-HSG Document 35 Filed 04/29/20 Page 3 of 3




                                   1          The Court DENIES the request for entry of default and of default judgment with respect to

                                   2   defendants Sandquist, Banger, Cervantes, Salgado, and Foss because they properly exercised their

                                   3   right under 42 U.S.C. § 1997e(g)(1) to file a waiver of reply in lieu of an answer. 42 U.S.C.

                                   4   § 1997e(g)(1). Moreover, defendants Sandquist, Banger, Cervantes, Salgado, and Foss have

                                   5   indicated an intent to defend by filing a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6).

                                   6   See Dkt. No. 31. The Court also DENIES the request for entry of default and of default judgment

                                   7   with respect to defendant Paicio because plaintiff has not established that defendant Paicio has

                                   8   been served. Until defendant Paicio is served, he has no obligation to answer or defend against the

                                   9   second amended complaint. Fed. R. Civ. P. 12(a)(1)(A)(i).

                                  10                                             CONCLUSION

                                  11          For the reasons set forth above, the Court DENIES plaintiff’s request that the Court enter

                                  12   default and issue judgment against defendants.
Northern District of California
 United States District Court




                                  13          This order terminates Dkt. No. 32.

                                  14          IT IS SO ORDERED.

                                  15   Dated: 4/29/2020

                                  16                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  17                                                    United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
